 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Rafael Castillo-Sanchez,                                   Case No.: 2:18-cv-01598-JAD-NJK

 4             Petitioner                                 Order Granting Unopposed Motions for
                                                                   Extension of Time
 5 v.
                                                                       [ECF Nos. 20, 22]
 6 Dwight Neven, et al.,

 7             Respondents

 8

 9            Petitioner Rafael Castillo-Sanchez brings this action for habeas corpus relief under 28

10 U.S.C. § 2254 to challenge his state-court conviction for murder. 1 Castillo-Sanchez's counseled

11 first amended petition was due April 9, 2021. Castillo-Sanchez moved to extend the time to file

12 the first amended petition because of personal problems. 2 The motion was unopposed. Castillo-

13 Sanchez has now filed the first amended petition. 3 Good cause appearing, I grant this motion.

14            Respondents move to extend the time to respond to the first amended petition, citing the

15 need to index state-court documents and a previously scheduled vacation. 4 The motion is

16 unopposed. Good cause appearing, I grant this motion, too.

17            IT THEREFORE IS ORDERED that Petitioner’s Unopposed Motion for Extension of

18 Time [ECF No. 20] is GRANTED.

19

20

21
     1
         ECF No. 4.
22   2
         ECF No. 20.
23   3
         ECF No. 21.
     4
         ECF No. 22.
 1        IT FURTHER IS ORDERED that Respondents’ Unopposed Motion for Enlargement of

 2 Time [ECF No. 22] is GRANTED. Respondents’ deadline to file a response to the first

 3 amended petition is extended to August 13, 2021.

 4        Dated: June 2, 2021

 5                                                    _________________________________
                                                      U.S. District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                               2
